Citation Nr: 0124345	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  94-36 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1986 to April 1993.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 decision by the 
RO.  (The issue was deferred previously by the RO by rating 
action in March 1996.)  A personal hearing at the RO was held 
in September 1997.  The Board, in part, remanded the issue to 
the RO for additional development in May 1999.  

Additional issues, including service connection for 
prostatitis and the propriety of the initial ratings assigned 
for service-connected right ankle disability, residuals of 
varicocelectomy, and residuals of vasectomy and epididymitis 
that were perfected on appeal, were also remanded to the RO 
for additional development in May 1999.  Following a 
favorable decision on these matters in April 2000, the 
veteran indicated by letter the same month that he was 
satisfied with the outcome, and that he wished to withdraw 
his appeal of all issues listed except the claim of service 
connection for PTSD.  Accordingly, the Board will adjudicate 
the issue as certified on the first page of this document.  


FINDINGS OF FACT

1.  The veteran did not engage in combat during military 
service.  

2.  Objective evidence of an in-service stressor has not been 
demonstrated.  

3.  The veteran does not currently have PTSD as a result of 
combat or non-combat experiences during military service.  



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 38 
C.F.R. §§ 3.102, 3.159 and 3.326); 38 C.F.R. §§ 3.303, 
3.304(f) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's Certificate of Release or Discharge from Active 
Service indicates that he served in the United States Marine 
Corps from June 1986 to April 1993.  The record indicates 
that the veteran's military occupation was as a supply store 
clerk for 2 years and 9 months and as a heavy equipment 
operator for 5 years and 10 months.  The veteran's authorized 
decorations and awards include the National Defense Service 
Medal, the Meritorious Unit Commendation with 1 star, the 
Navy and Marine Corps Expeditionary Medal, Joint Meritorious 
Unit Award, Sea Service Deployment Ribbon, Good Conduct Medal 
with 1 star, the Navy Achievement Medal, the Pistol Marksman 
Badge, and the Rifle Expert Badge.  The veteran did not 
receive any combat action awards or decorations for valor.  
His discharge certificate shows that he had 5 months and 21 
days of sea duty and no period of foreign service.  

The service medical records are negative for any complaints, 
findings, or diagnosis referable to any psychiatric problems 
during service or any evidence that he was treated for 
gunshot wounds to the upper arms.  At a reenlistment 
examination in March 1990, a 2.5 centimeter burn scar of the 
left upper arm was noted.  A Physical Evaluation Board in 
October 1992 determined that he was unfit for service due to 
a right ankle and left knee disabilities, which were not 
combat related.

The veteran made no mention of any psychiatric problems or 
residual problems from gunshot wounds to his arms on his 
original application for VA benefits received in June 1993.  

At a VA spinal cord examination in July 1993, the veteran 
gave a medical history of disabilities, not limited to the 
spinal cord.  There was no mention of any psychiatric 
disabilities or gunshot wounds of the upper arms.  At a VA 
joints examination and at a VA general medical examination 
that same month, there was likewise no mention of gunshot 
wounds of the upper arms or psychiatric complaints.

In a letter dated in January 1995, the veteran reported that 
he suffered from emotional problems due to his infertility.  
This caused him to abuse alcohol.  A letter dated that same 
month from Adele Kauffman, Ph.D. confirmed the fact that the 
veteran was significantly distressed about his infertility.  
This had led to significant marital conflicts.

VA outpatient records show that the veteran was screened by 
support services for psychiatric problems on January 17, 
1995.  At that time the veteran reported that he served in 
various areas of the world including the Persian Gulf, the 
invasion of Panama, and that he served with Special Forces in 
South and Central America.  The veteran asserted that he 
suffered from PTSD from his war related experiences.  The 
examiner noted that the veteran had a history of alcohol 
abuse.  

On his initial session the following week, the veteran 
discussed his childhood experiences and the abuse he suffered 
from his alcoholic father.  He became tearful when discussing 
events surrounding his first wife leaving him because of his 
infertility.  The veteran reported that his biggest fear was 
that he was like his father, though he had been abstinent 
from alcohol for three years.  

The following week, the veteran discussed atrocities he 
committed on a routine patrol while serving with Special 
Forces in Columbia South America.  The veteran reported that 
he was ordered to kill 13 women and 8 children.  The veteran 
expressed guilt over his actions and believed that his 
infertility was a punishment for his atrocities.  

A PTSD Services Initial Assessment by a social worker on 
January 30, 1995 noted that the veteran had a history of 
physical abuse and familial alcohol dependence.  The social 
worker concluded that the veteran most likely had PTSD 
resulting from brutal abuse from his alcoholic father as well 
as from atrocities he participated in while serving in 
Columbia.  

In session in May 1995, the veteran reported that watching a 
war movie the night before triggered a flashback to when he 
and his buddies were hit by sniper fire in Panama.  The 
veteran reported that his buddy died while he was carrying 
him out.  

When examined by VA in August 1995, the veteran reported that 
he was assigned to Camp Pendleton, California from 1986 to 
1990, including 6 months of sea duty where they traveled 
around to different countries.  The veteran reported that he 
was with an engineer detachment unit and that he had training 
in explosive mine detection.  His duties included special 
assignments like reconnaissance or patrol duty which were 
like strong maneuvers.  The veteran reported that he was in a 
helicopter crash while in Korea and that 8 of the 10 men 
aboard, including the two pilots were killed.  The veteran 
also described an incident during operation "Just Cause" in 
Panama in 1989 when a friend of his was shot and killed.  The 
veteran reported that he was standing next to his friend, and 
that he was shot in his right and left upper arms.  The 
veteran reported that he was taken to a medical tent where 
they removed a bullet from his left arm and that they then 
sent him back to duty.  The veteran also reported that in 
1992, he was sent to Columbia where he served off and on for 
four months with a Special Forces unit.  The diagnoses 
included PTSD with depressive features and alcohol dependence 
secondary to PTSD.  

By letter dated in March 1996, the RO requested that the 
veteran provide a detailed description of the traumatic 
events that led to his current psychiatric problems.  The 
veteran was asked to include the dates and places of his 
military assignments, his specific duties at each location, 
details surrounding the helicopter crash in Korea, the names 
of people involved, and the names, dates, and places of all 
treatment for any psychiatric problems prior to and after 
service.  

The veteran testified at a personal hearing at the RO in 
September 1997 that he and another soldier (a friend) 
Corporal [redacted] or Corporal [redacted] (he wasn't sure) were 
wounded in action while participating in Operation Just Cause 
in Panama.  The veteran report that he has problems with 
nightmares of this incident and of the helicopter crash he 
was in while in Korea.  The veteran testified that he and one 
other soldier were the only people to survive the accident 
and that eight other soldiers were killed in the crash which 
occurred during a exhibition put on for visiting diplomats.  
(T p. 4).  The veteran also testified that his service 
personnel records do not reflect that he received the 
Expeditionary Medal which would show that he was in combat.  
(T pgs. 15-16).   

When examined by VA in October 1999, the examiner noted the 
veteran's reported stressors as surviving a helicopter crash 
in Korea, being wounded during Operation "Just Cause" in 
Panama in 1989, seeing a friend die from sniper fire, and 
witnessing atrocities against civilians during the same 
military operation in 1989.  The diagnosis was PTSD with 
depressive features.  The examiner related the veteran's PTSD 
to the accident in Korea and his experiences in Panama.    

By a letter dated in June 2000, the RO again requested that 
the veteran provide as much information as he could recall of 
the traumatic events that led to his current psychiatric 
problems.  The veteran was asked to identify the places and 
people involved and his unit assignments at the time of each 
incident or event, a description of his participation in the 
events and the approximate dates or at least the season and 
year of the incidents.  Other information could include 
photographs, news articles, journals, or buddy statements of 
people who may have knowledge of or participated in the 
incidents or events.  The RO explained that the veteran 
should provide as much detail as possible so that further 
investigation could be undertaken to verify the stressors.  
The veteran was informed that without a response from him it 
would be difficult to verify the stressors necessary to 
support his claim.  

In September 2000, the RO forwarded copies of the veteran's 
DD214, the Marine Corps Expeditionary Medal award letter, the 
Chronological Service Record, pertinent portions of his 
hearing transcripts, and VA examination reports and 
outpatient records to the Commandant of Marine Corps 
Headquarters, USMC, for stressor development.  A response 
from that agency in September 2000 was to the effect that the 
information provided was insufficient to conduct any 
meaningful research of the veteran's claimed stressors.  
Command chronologies were then requested from the Marine 
Corps Historical Center.  The information received did not 
support the occurrence of any stressor listed by the veteran.

Service Connection - In General

Initially, it should be noted that on November 9, 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  This change in the law was made 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, as 
codified in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5107, 5126 (West Supp. 2001).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In addition, implementing 
regulations have been published at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).  

Because of the change in the law brought about by the VCAA, a 
determination is necessary as to the potential for prejudice 
to the veteran were the Board to proceed to consider the 
merits of the issue presented.  It is apparent that the RO 
has not yet considered whether any additional notification or 
development actions are required under the VCAA and 
implementing regulations.  However, in this case, all 
pertinent VA treatment records have been obtained.  The 
veteran was examined by VA on two occasions in connection 
with the development of this claim, and offered testimony at 
a personal hearing at the RO in September 1997.  The veteran 
was requested to provide information concerning the claimed 
stressors necessary to substantiate his claim on two 
occasions, but did not reply.  The veteran has not alleged 
the presence of any private medical records which would be 
relevant to the claim at issue on appeal.  

Thus, the Board finds that no prejudice to the veteran would 
result from the Board's consideration of this case, despite 
the fact that the RO has not been afforded the opportunity to 
consider whether any additional notification or development 
actions are required under the VCAA or implementing 
regulations.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Consequently, the Board finds that no further RO 
development of the issue on appeal is necessary.  

In order for consideration to be given to a claim of 
entitlement to service-connection, there must be a showing 
that a particular injury or disease resulting in disability 
was incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).  In adjudicating a claim for service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (2001); see also 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

Prior to March 7, 1997, the following regulations were in 
effect pertaining to PTSD.

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The regulations provide as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

As the new regulations merely codified an existing Court 
decision which the RO was bound by, there is no need to 
Remand this case to the RO for consideration of the revised 
regulations.  

Analysis

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The evidence in favor of the veteran 
consists primarily of diagnoses of PTSD, and his assertions 
that he was exposed to stressors in service.  However, the 
diagnoses were based entirely on the veteran's self-described 
history of combat exposure and a reported helicopter accident 
while in service.  An opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of the stressor.  
Furthermore, the veteran's lay testimony regarding stressors 
is insufficient, standing alone, to establish service-
connection.  Moreau v. Brown, 9 Vet. App. 389 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1995).  

As pointed out by the Court, the existence of a valid service 
stressor is a factual question for VA adjudicators, based on 
an assessment of the credibility and probative weight of all 
the evidence.  The Board is not bound to accept the veteran's 
uncorroborated accounts of alleged stressors during service, 
nor is the Board required to accept the unsubstantiated 
opinions of psychiatrists that alleged PTSD had its origins 
in service.  This is particularly true where there has been a 
considerable passage of time between punitive stressful 
events recounted by a veteran and the onset of alleged PTSD.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), reconsidered, 
1 Vet. App. 406 (1991).  

After review of all of the evidence of record, the Board 
finds that the veteran's assertions concerning his claimed 
stressors in service are simply not credible.  In this 
regard, it is noted that while the veteran described some of 
the claimed stressors as having occurred in the presence of 
others, he has not provided the name of a single person who 
could verify any of the incidents.  Similarly, the veteran's 
assertion that he sustained gunshot wounds to both arms 
during combat in Panama in 1989 is not supported by any 
competent medical evidence.  In fact, a re-enlistment 
examination in March 1990 shows no scar on the right arm and 
only a small burn scar on the left upper arm.  The veteran's 
service medical records do not show any treatment or 
residuals from any gunshot wounds during service.  

The veteran asserts that the Marine Corps Expeditionary Medal 
(MCEM), one of several awards he is authorized to wear, is 
awarded only to those who served in combat.  However, he is 
mistaken.  The MCEM is a unit citation and not a combat 
action award.  The record shows that the veteran was not 
awarded any medals for valor.  Since the veteran did not 
engage in combat with the enemy, his bare allegations of 
service stressors are insufficient; the stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Zarycki v. Brown, 6 Vet. App. 91 
(1993); Doran v. Brown, 6 Vet. App. 283 (1994).  As such his 
other assertions, that he was assigned to Special Forces and 
that he killed numerous women and children while on routine 
patrol in that country are simply not believable.  The 
assignment of a heavy equipment operator to patrol duty with 
a Special Forces unit is not consistent with the 
circumstances or conditions of his service.  Furthermore, the 
veteran's service records do not show any foreign duty 
service.  

It should be noted that the veteran was asked to provide 
specific information concerning the claimed in service 
stressors on two occasions during the pendency of this 
appeal.  However, the veteran has not responded to either 
request.  The RO did attempt to confirm his stressors based 
on the available evidence of record.  However, the 
information provided was insufficient to attempt 
confirmation, and command chronologies did not provide any 
useful information.  Without the veteran's cooperation, the 
Board is unable to confirm the claimed stressors, including 
the reported helicopter crash in Korea.  As indicated above, 
the veteran is not shown to have engaged in combat.  
Therefore, the Board is not bound to accept his 
uncorroborated assertions concerning combat events in 
service.  Wood.  

In summary, the Board finds the veteran's assertions 
regarding his "traumatic" experiences during service are 
not credible.  Furthermore, there is no medical evidence of a 
diagnosis of PTSD based on any recognized stressor and the 
constellation of symptoms associated with that disorder.  
Inasmuch as there is no credible supporting evidence to 
corroborate the occurrence of the alleged stressors, the 
claim must be denied.  

In deciding this case, the Board notes that the veteran also 
appears to be arguing that he has PTSD as a result of the 
secondary effects resulting from the loss of use of a 
creative organ.  Assuming for the sake of argument the 
sufficiency of such a stressor, the medical evidence does not 
establish the loss of use of a creative organ as a stressor 
resulting in any diagnosed PTSD.  For example, at the VA 
examination in October 1999, the examiner listed the 
veteran's stressors as an accident in Korea and the injuries 
sustained therein and his reported experiences in Korea.  In 
January 1995, the veteran's PTSD was attributed to reported 
traumatic incident in Columbia and abuse from his alcoholic 
father.  As such, the alleged stressor of loss of use of a 
creative organ must be rejected as a cause of the diagnosed 
PTSD.


ORDER

Service connection for PTSD is denied.  


REMAND

The Board interprets a letter from the veteran dated in 
January 1995 as a claim for service connection for a 
psychiatric disability, other than PTSD.  The RO failed to 
address this issue in a rating action dated in May 1995.  A 
letter from the veteran's representative dated in July 1995 
is construed by the undersigned as a jurisdiction conferring 
notice of disagreement.  As such, this matter should be 
addressed by the RO.

In doing so, consideration should be given to the notice and 
duty to assist provisions contained in the Veteran Claims 
Assistance Act of 2000.  This Act eliminated from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist, and redefined the duty to 
assist the veteran regarding his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(current version at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  The Veterans Claims Assistance Act 
of 2000 revised section 5103 to impose on VA, upon receipt of 
a complete or substantially complete application, a duty to 
notify the veteran of any information, and any medical or lay 
evidence, not already submitted that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001).  The new law also provides that VA shall make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001); see also the implementing regulations at 
66 Fed. Reg. 45,620, 45, 630 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 and 
the implementing regulations are fully 
complied with and satisfied.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5103, 5103A, and 5107 are fully 
complied with and satisfied.

2.  The RO should request from the 
veteran the names and addresses of all 
medical providers from whom he has sought 
treatment for psychiatric symptoms since 
service discharge.  All records, not 
already contained in the claims folder, 
should be obtained.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
correct diagnosis of any psychiatric 
disability and its relationship to the 
veteran's service connected 
disabilities.  It is imperative that the 
physician designated to examine the 
veteran review the evidence in the 
claims folder, to include a complete 
copy of this REMAND.  Such examination 
is to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive mental status 
evaluation.  Any indicated diagnostic 
studies, including psychological 
testing, must be accomplished if deemed 
warranted by the examiner.  All 
established psychiatric diagnoses, other 
than PTSD, are then to be fully set 
forth. 

It is requested that the psychiatric 
examiner offer a professional opinion, 
with full supporting rationale, as to the 
following:  

I.  Whether it is at least as 
likely as not that the veteran 
has a chronic acquired 
psychiatric disability which is 
proximately due to or the 
result of a service connected 
disability. 

II.  Whether it is at least as 
likely as not that the veteran 
has a chronic acquired 
psychiatric disability which is 
being aggravated by a service 
connected disability.  If so, 
the degree of aggravation 
should be quantified to the 
extent feasible.

The examiner must use the italicized 
standard of proof in formulating 
responses to the questions posed.  

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the veteran's claim of 
entitlement to secondary service 
connection for a psychiatric disability, 
on the merits, in light of all 
applicable evidence of record and all 
pertinent legal authority, to include 
the provisions of 38 C.F.R. § 3.655 (as 
appropriate) and the recently 
amended/added statutory and regulatory 
provisions pertaining to VA's duty to 
notify and assist the veteran.  
Consideration should also be given to 
Allen v. Brown, 7 Vet. App. 439 (1995).  
If the veteran fails to appear for the 
examination, the letter notifying him of 
the date and time of the examination and 
the address to which it was sent should 
be included in the claims folder.  If 
the benefit sought on appeal remains 
denied, a rating action should be 
prepared, and the veteran and his 
representative should be provided with 
an appropriate supplemental statement of 
the case (SSOC).  The veteran and his 
representative are notified of the need 
to file a substantive appeal if the 
Board is to address this issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no further action until otherwise notified.  The purpose 
of this remand is to obtain additional evidentiary and 
procedural development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the U. S. Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 


